DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a core portion, a shell portion arranged at an outer part of the sintered magnet, and a diffusion portion arranged at least partially between the core portion and the shell portion, wherein the shell portion has a coercivity which is at least 30 kA/m larger than the coercivity of the core portion, wherein, in the diffusion portion, the coercivity is not less than the coercivity of the core portion and not larger than the coercivity of the shell portion and the value of the coercivity gradually increases from the core portion towards the shell portion, and wherein the thickness of the core portion is not less than 1 mm and the total thickness of the shell portion and the diffusion portion is at least 5 mm [claim 1] … forming a green body by magnetically aligning a first magnetic powder and a second magnetic powder so that the second magnetic powder is provided on at least a portion of the first magnetic powder, sintering the green body in a sintering furnace to form a sintered magnet having a core portion (3), a shell portion (2) and a diffusion portion (4) that is arranged at least partially between the core portion and the shell portion, wherein the shell portion has a coercivity which is at least 30 kA/m larger than the coercivity of the core portion, wherein, in the diffusion portion, the coercivity is not less than the coercivity of the core portion and not larger than the coercivity of the shell portion and the value of the coercivity gradually increases from the core portion towards the shell portion, and wherein the thickness of the core portion is not less than 1 mm and the total thickness of the shell portion and the diffusion portion is at least 5 mm [claim 13].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837